     Case 3:20-cr-00635-CAB Document 29 Filed 06/10/20 PageID.124 Page 1 of 1




1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT

9                          SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,
                                         Case No.:    20CR0635-CAB
11
                Plaintiff,
12
          v.                             ORDER AND JUDGMENT TO DISMISS
13                                       INFORMATION WITHOUT PREJUDICE
     FRANCISCO VASQUEZ-GIL,
14
                Defendant.
15

16

17

18       Upon motion of the UNITED STATES OF AMERICA, and good cause
19 appearing,

20       IT IS ORDERED that the Information in Criminal Case No. 20CR0635-

21 CAB against defendant FRANCISCO VASQUEZ-GIL shall be and hereby is

22 dismissed.
        IT IS FURTHER ORDERED the bond is exonerated.
23

24       IT IS SO ORDERED.
25

26 DATED:      6/10/2020
                                        HON. CATHY ANN BENCIVENGO
27                                      United States District Court Judge
28



30
